DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/15/2019.  These drawings are acceptable.

Claim Status
Claim 11 is canceled and claim 21 is newly added in amendment filed on 02/02/2021. Therefore, claims 1-10 and 12-21 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9, 10, 12-18, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lujak et al. (Non-Patent Literature) in view of Kikiras et al. (Kikiras; EP 2736027). 
As per claim 1, Lujak teaches a system for generating an emergency route plan for an infrastructure, the system comprising: 
a memory configured to store instructions (one or more memories to store instructions i.e. SB agent memory storing instructions (see e.g. page 268, last paragraph), smartphone memory storing instruction (page 267, section User Agents, first paragraph) and a central system for collecting and analyzing signals; see e.g. para. 263, second paragraph); and 
one or more processors configured to execute the instructions (the instructions are processed by a processor, e.g. the smartphone comprises a processor which would execute the stored program or application for navigation, page 267, section User Agents, first paragraph, or a central system for collecting and analyzing signals; see e.g. para. 263, second paragraph) to: 
obtain indoor map data of the infrastructure, wherein the indoor map data comprises one or more first exit routes to one or more exits in the infrastructure (evacuation network modeling from the smart building floor plan [or indoor map data], which includes one or more routes to staircase F, see e.g. FIG. 4 and Case Study, page 275-278); 
obtain first location data associated with an indoor emergency event (an indoor emergency event can be determined, see e.g. page. 271, last paragraph, wherein sensors are associated with a location or space inside an indoor environment as suggested in the paragraph); 
provide the one or more second exit routes to one or more subjects (the routes are provided to one or more subjects in the smart building; see e.g. 267, section 5.1, first five paragraphs-268, first paragraph). 
Even though Lujak does not explicitly teaches to generate one or more second exit routes to the one or more exits, based on the first location data and the one or more first exit routes, Lujak teaches a variable route, to the one or more exits (see e.g. page 260, first paragraph and page 270, last full paragraph of section 5.1) which is based on the exits routes and avoids the location of fire in hall A; see e.g. page 276, third paragraph and page 277, first three full paragraphs. 
Nonetheless, Kikiras teaches generate one or more second exit routes to one or more exits, based on first location data and one or more first exit routes (calculating and generating one or more exit routes, see e.g. para. [0013-14], based on location data i.e. fire, smoke, or current location etc., see e.g. para. [0013], and pre-stored data associated with the facility or building, see e.g. para. [0010], see e.g. para. [0013-14], [0040] and FIG. 3 where standard exist path and safe exit paths are depicted).
Lujak and Kikiras are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lujak and Kikiras for the purpose of increasing the possibilities of a safe and successful escape as suggested by Kikiras (see e.g. para. [0008]) because it would save valuables lives.

As per claim 2, the system of claim 1 as taught by Lujak and Kikiras, wherein the one or more subjects are inside the infrastructure, and wherein the one or more processors are further configured to: 
determine an emergency area associated with the indoor emergency event, based on the first location data (emergency area is determined to be associated with first location data i.e. hall A, page 276, third paragraph); 
obtain second location data of each subject of the one or more subjects and real-time sensor data of the infrastructure (position data from one or more subjects, page 268, second paragraph, and sensors is received which is real-time data; see e.g. page 263, section 2.3, first three paragraphs), wherein the real-time sensor data indicates at least one of a first location data of the emergency area or a failure of one or more equipment inside the infrastructure (the sensor data is indicative of  location data, see e.g. page 276, entire page, or failure of one or more equipment, see e.g. page 276, third paragraph); 
determine a presence of the one or more subjects in the emergency area, based on the second location data of each subject of the one or more subjects and the first location data (presence of one or more evacuees are determined, see e.g. page 277, first full paragraph, which is based on the location data of the individuals themselves and the emergency event; see e.g. pages 276-277); and 
compute at least one closest exit route for at least one subject of the one or more subjects, based on the second location data of the at least one subject of the one or more subjects, the one or more second exit routes, and the real-time sensor data (closet route is determined for the individuals based on their position, the available routes, sensor data, and the location of fire; see e.g. page 276-277 and FIGS. 2, 4), wherein the at least one closest exit route bypasses the emergency area (the allocated routes avoid the emergency area of hall A where malfunction or fire started; see e.g. page 276).

As per claim 3, the system of claim 2 as taught by Lujak and Kikiras, wherein the indoor map data further comprises a maximum traffic outflux capacity of each of the one or more first exit routes (a maximum capacity for one or more routes, i.e. 30 p/min and 60 p/min are different arcs; see e.g. page 276), and wherein the one or more processors are further configured to: obtain a real-time count of subjects on each of the one or more second exit routes (determine the number of persons located at a certain space, see e.g. page 271, page 278, second full paragraph and page 264, first paragraph); and recompute the at least one closest exit route (a computation of shortest evacuation routes in real-time; see e.g. 260, first full paragraph and page 277), based on the maximum traffic outflux capacity of each of the one or more first exit routes and the real-time count of subjects on each of the one or more second exit routes (the shortest and/or fastest real-time evacuation routes can be computed or recomputed based on maximum capacity and number of pedestrians or evacuees as discussed earlier; see e.g. page 260, first full paragraph, page 277-278, page 264, first paragraph and page 264, first paragraph). 

As per claim 4, the system of claim 3 as taught by Lujak and Kikiras, wherein to recompute the at least one closest exit route, the one or more processors are further configured to: 
determine a maximum traffic outflux capacity of each of the one or more second exit routes, based on the maximum traffic outflux capacity of each of the one or more first exit routes (one or more second exit routes based on maximum capacity of the routes; see e.g. page 276-277); and determine whether the real-time count of subjects on at least one exit route of the one or more second exit routes exceeds the maximum traffic outflux capacity of a respective exit route of the one or more second exit routes (the determination of the pedestrians more or less than maximum capacity of a route is carried out before the route decision for certain SB is made; see e.g. page 276-277 and page 264, first paragraph). 

As per claim 5, the system of claim 1 as taught by Lujak and Kikiras, wherein the one or more subjects comprise at least one automated guided vehicle or a user (the subjects are evacuees as discussed in analysis of merits of claim 1), and wherein to provide the one or more second exit routes to the one or more subjects, the one or more processors are further configured to transmit navigation instructions to the one or more subjects (as discussed earlier, (the routes are provided to one or more subjects in the smart building; see e.g. 267, section 5.1, first five paragraphs-268, first paragraph, wherein a variable route, to the one or more exits; see e.g. page 260, first paragraph and page 270, last full paragraph of section 5.1).

As per claim 6, the system of claim 1 as taught by Lujak and Kikiras, wherein Lujak does not teach, in the same embodiment, that the one or more subjects comprise mapping service providers, and wherein the mapping service providers provide map data for navigation assistance. 
Lujak, in another embodiment, teaches that one or more subjects comprise mapping service providers (the one or more communication devices for updated evacuation path information are message signs or LED displays installed on building walls, see e.g. page 260, fourth paragraph, which can be broadly interpreted as mapping service provider), and wherein the mapping service providers provide map data for navigation assistance (the evacuation path information presented on the signs or LED displays would provide updated map data for navigation guidance, see e.g. page 260, fourth paragraph, wherein the guidance overlays navigational instruction on a map as known in the art of navigation). 
Lujak and Kikiras are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lujak and Kikiras for the purpose of increasing the possibilities of a safe and successful escape as suggested by Kikiras (see e.g. para. [0008]) because it would save valuables lives.

As per claim 7, the system of claim 1 as taught by Lujak and Kikiras, wherein the one or more processors are further configured to provide the one or more second exit routes via at least one of audio data or video data corresponding to the one or more second exit routes (the disclosed system of Lujak suggests recalculating evacuation routes, page 270, first 3 paragraphs, wherein evacuee is provided with updated route information on his/her mobile device, see e.g. page 259, third and fourth paragraph, wherein the updating and displaying of information is interpreted as video data). 

As per claim 10, the system of claim 2 as taught by Lujak and Kikiras, wherein the one or more processors are further configured to update the indoor map data of the infrastructure, based on the first location data and the one or more first exit routes ((the disclosed system of Lujak suggests recalculating evacuation routes, page 270, first 3 paragraphs, wherein evacuee is provided with updated route information on his/her mobile device, see e.g. page 259, third and fourth paragraph, wherein the updated guidance data is based in location data of fire or the hall A and the disclosed routes, see e.g. section 7, pages 275-277). 
Lujak does not explicitly teach, in the same embodiment, the updated indoor map data further comprises the real-time sensor data. 
Lujak, in another embodiment, teaches that sensors can compute the evacuation routes in a distributed manner and communicate them to evacuees or rescue personnel in their vicinity (see e.g. page 261 second paragraph) and wherein the updated route may include navigating from one path agent to the next (see e.g. page 277, third-fifth). It would have been obvious to one of ordinary skill in the art that the SB agents and the sensors can be merged, as a single unit for the purpose of lower cost, ease of manufacturing or supply and so forth, which means that updated map data would include real-time sensor data or navigational instructions i.e. going from one SB agent to the next. 
Lujak and Kikiras are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lujak and Kikiras for the purpose of increasing the possibilities of a safe and successful escape as suggested by Kikiras (see e.g. para. [0008]) because it would save valuables lives.

As per claim 20, it is interpreted and rejected as claim 1. 

As per claim 21, a system of claim 1 as taught by Lujak and Kikiras, wherein the one or more second exit routes are distributed among the one or more subjects based on congestion on any one of the one or more second exit routes (Lujak teaches that one or more routes for a user are dynamically calculated based on congestion or number of pedestrians in an area [wherein area includes connecting hallways, room, exits etc., see e.g. FIG. 4 and page 275, last two paragraphs] as discussed in analysis of merits of claim 1, see e.g. abstract. Kirikas also teaches dynamically calculating a safe exit routes based on location of emergency and number of evacuees and their respective locations [hallways, rooms, exits etc.]; see e.g. para. [0008]). 
Lujak and Kikiras are in the same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lujak and Kikiras for the purpose of increasing the possibilities of a safe and successful escape as suggested by Kikiras (see e.g. para. [0008]) because it would save valuables lives.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lujak in view of Kikiras, as applied to claim 5 or 8, and further in view of Tatourian et al. (Tatourian; US 2017/0176198). 
As per claim 8, the system of claim 5 as taught by Lujak and Kikiras, wherein the one or more processors are further configured to provide the one or more second exit routes as taught by Lujak (a variable route, to the one or more exits, [see e.g. page 260, first paragraph and page 270, last full paragraph of section 5.1] which is based on the exits routes and avoids the location of fire in hall A; see e.g. page 276, third paragraph, page 277, first three full paragraphs and page 264, first paragraph) but does not explicitly teach that the routes are provided to the one or more automated guided vehicles using Vehicular Ad-hoc Network (VANET). 
Tatourian, however, teaches one or more automated guided vehicles using Vehicular Ad-hoc Network (VANET) (the disclosed system suggests that one or more vehicles can be networked using a VANET and route guidance can be provided to the vehicles; see e.g. para. [0057] and [0064], wherein the vehicles can be autonomous, see e.g. para. [0018]). 
Lujak, Kikiras and Tatourian are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of reducing manual activity of a driver finding routes which may result in accidents. 

As per claim 19, it is interpreted and rejected as claim 8. 

Examiner’s Note
The claim subject matter of claim 5 is presented as an alternative form i.e. “the one or more subjects comprise at least one automated guided vehicle or a user” (emphasis added). Even though the subject matter of claim 8, i.e. “one or more automated guided vehicles” (emphasis added), belongs to a non-elected claim subject matter of claim 5, the claim 8 is analyzed on the merits. However, the claims 5 and 8 need to be amended in a way that they both fall into same species (claim subject matter). See e.g. page 7, last paragraph--page 9, first paragraph, PTAB decision mailed on 07/26/2017 in Appeal No 2016-005587 (Application No. 12/739,562). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 03/24/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MUHAMMAD ADNAN/Examiner, Art Unit 2688